Citation Nr: 0111315	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The appellant's spouse served on active duty from September 
1941 July 1942, and had recognized guerilla service from May 
1945 to December 1945.  He was a prisoner of war from April 
to July 1942.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
appellant is the veteran's surviving spouse.  

By rating decision dated in February 2000, the RO determined 
that the claim of entitlement to service connection for the 
cause of the veteran's death was not well grounded, and 
denied legal entitlement to accrued benefits.  

In a letter dated in February 2000, the appellant expressed 
disagreement with the decision denying "monthly benefits", 
which can be construed as a notice of disagreement as to 
accrued benefits.  The RO has not issued a statement of the 
case in response to the notice of disagreement, and this 
issue is further addressed in the remand portion below.  
38 U.S.C.A. § 7105(West 1991); see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process) see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).

In March 2000 the RO affirmed its prior determined that that 
the claim of entitlement to service connection for the cause 
of the veteran's death was not well grounded.



In her April 2000 notice of disagreement, the appellant 
appears to be raising a claim of clear and unmistakable error 
in a prior rating decision.  This issue is referred to the 
RO.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

The Court has held that in remanding a claim for service 
connection for the cause of death, there is a heightened duty 
to assist, and that the Board commits error if it does not 
request that the RO provide assistance in seeking nexus 
evidence linking the cause of death to service.  Campbell v. 
Gober, 14 Vet. App. 142 (2000).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

To ensure due process and avoid prejudice to the appellant, 
it is necessary that her claim be readjudicated under the new 
law.

The certificate of death shows that the veteran died on 
October [redacted], 1993.  The cause of death is listed as COPD 
(chronic obstructive pulmonary disease) bronchial asthma.  



Private certificates from St. Luke's Medical Center show that 
the veteran was treated for COPD in December 1992, and from 
February to March 1993.  Records of this treatment are not a 
part of the claims folder.  

Additionally, in October 1999, the appellant reported that 
the veteran had been treated at the Veteran's Memorial 
Hospital, Concepcion District Hospital for bronchial asthma 
in acute exacerbation from September 1993 to October 1993, 
and at Tarlac Provincial Hospital for asthma.  The treatment 
records do not appear to have been associated with the claims 
folder.  

As the Board reported earlier, the RO did not provide a 
statement of the case in response to the appellant's notice 
of disagreement with the denial of entitlement to accrued 
benefits.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  



In this regard, the RO should contact the 
appellant and request that she identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of the 
veteran for any respiratory disabilities.  
After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.

In particular, the RO should attempt to 
obtain records of treatment provided by 
St. Luke's Medical Center, Tarlac 
Provincial Hospital and Concepcion 
District Hospital.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect to 
the claim.  VCCA of 2000, Pub. L. No. 106-
475, § 3(a). 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).


3.  The RO should refer the claims file to 
an appropriate medical specialist in 
conjunction with provision of a medical 
opinion for the purpose of ascertaining 
whether the veteran's death was due to a 
disability associated with his periods of 
service, to include his prisoner of war 
confinement.  The medical specialist must 
annotate the opinion report that the 
claims file in fact made available for 
review in conjunction with provision of 
the medical opinion.  The examiner must be 
requested to respond to the following 
medical inquiry:

Was the veteran's death caused by a 
disability which may be associated with 
his active service, to include his 
confinement as a prisoner of war?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested medical 
opinion to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).




The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued should be considered.

5.  The RO should issue a statement of the 
case in response to the appellant's notice 
of disagreement with the denial of 
entitlement to accrued benefits.  The RO 
should advise the appellant of the 
requisite time for a response if she wants 
appellate review of this matter.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

